                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ELIDIA M DUARTE,                                    Case No. 20-cv-00151-JCS
                                                       Plaintiff,
                                   8
                                                                                            ORDER REGARDING APPLICATION
                                                v.                                          FOR ELECTRONIC CASE FILING
                                   9

                                  10    ANDREW SAUL,                                        Re: Dkt. Nos. 56, 60
                                                       Defendant.
                                  11

                                  12          Plaintiff Elidia Duarte, pro se, submitted a “statement of reservation of rights and request
Northern District of California
 United States District Court




                                  13   for decision” and a blank, unsigned motion for permission for electronic case filing on April 11,

                                  14   2021, which were filed as a single docket entry on April 12, 2021. See dkt. 56. The Court

                                  15   thereafter granted Defendant Andrew Saul’s motion to dismiss and entered judgment. See dkts.

                                  16   57, 58. In a letter dated May 10, 2021, Duarte alerted the Court that she had intended for the two

                                  17   documents she submitted on April 11, 2021 to be filed separately. See dkt. 60.

                                  18          This case is now closed, and it is not clear that any further filings will be necessary. If

                                  19   Duarte nevertheless still seeks permission to file electronically, she must file a completed and

                                  20   signed application to do so.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 12, 2021

                                  23

                                  24
                                                                                                     JOSEPH C. SPERO
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
